Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephonic communication with Alex Holtshouser (Reg. No. 78747) on September 10, 2021.

The listing of claims below will replace all prior versions and listings of claims in the application:
LISTING OF CLAIMS
Claim 1 (Currently Amended)
A vehicle comprising: 
a steering wheel; 
one or more vehicle drive systems comprising at least a vehicle suspension system; 
one or more driving mode paddle shifters coupled to the steering wheel; 
an output device; and 
an electronic control unit communicatively coupled to the one or more driving mode paddle shifters, the one or more vehicle drive systems, and the output device, wherein the electronic control unit is configured to: 
[[,]] based on an operation of the one or more driving mode paddle shifters, each of the plurality of driving modes referring to a set of parameters that adjust at least one of the vehicle's economy, responsiveness, or traction; 
navigate the menu of the plurality of driving modes of the vehicle using the one or more driving mode paddle shifters;
receive a drive mode shifting signal from the one or more driving mode paddle shifters indicative of a selection of one of the plurality of driving modes in the menu with the one or more driving mode paddle shifters, 
change one or more parameters of the one or more vehicle drive systems in order to change the driving mode in response to the drive mode shifting signal, wherein the vehicle suspension system is adjustable based on the driving mode of the vehicle, and 
provide a notification related to the change in the driving mode with the output device.

Claim 2 
The vehicle of claim 1, wherein the output device comprises a heads-up-display.

Claim 3 
The vehicle of claim 1, wherein the output device comprises a display.

Claim 4
The vehicle of claim 1, wherein the one or more driving mode paddle shifters include a first paddle shifter and a second paddle shifter.


The vehicle of claim 4, wherein: 
the output device comprises a display, and 
actuating one of the first paddle shifter and the second paddle shifter causes the electronic control unit to display the menu of driving mode options with the display.

Claim 6
The vehicle of claim 4, wherein: 
the output device comprises a display, 
actuating one of the first paddle shifter and the second paddle shifter causes the electronic control unit to display the menu of driving mode options with the display; and 
shifting of the first paddle shifter causes the electronic control unit to navigate the menu in a first direction, and 
shifting of the second paddle shifter causes the electronic control unit to navigate the menu in a second direction.

Claim 7
The vehicle of claim 1, wherein: 
the output device comprises a display, and 
actuating one of the one or more driving mode paddle shifters causes the electronic control unit to display the menu of driving mode options with the display.


Claim 8


Claim 9 (Currently Amended)
A system for changing a driving mode of a vehicle, the system comprising: 
a steering wheel; 
one or more vehicle drive systems comprising at least a vehicle suspension system; 
one or more driving mode paddle shifters coupled to the steering wheel; 
one or more sensors configured to output a driving environment signal indicative of one or more characteristics of a driving environment of the vehicle; 
an output device, and 
an electronic control unit communicatively coupled to the one or more driving mode paddle shifters, the one or more vehicle drive systems, the one or more sensors, and the output device, wherein the electronic control unit is configured to: 
receive the driving environment signal from the one or more sensors; 
determine a recommended driving mode based on the driving environment signal from the one or more sensors; 
output a menu of a plurality of driving modes including the recommended driving mode with the output device[[,]] based on an operation of the one or more driving mode paddle shifters, each of the plurality of driving modes referring to a set of parameters that adjust at least one of the vehicle's economy, responsiveness, or traction; 4Application Serial No.: 16/264,035 Docket No.: 22562-2912 / 2018-1234 
navigate the menu of the plurality of driving modes of the vehicle using the one or more driving mode paddle shifters;

change one or more parameters of the one or more vehicle drive systems in order to change the driving mode in response to the drive mode shifting signal, wherein the vehicle suspension system is adjustable based on the driving mode of the vehicle.

Claim 10
The system of claim 9, wherein the electronic control unit is configured to: 
receive a response signal from the one or more driving mode paddle shifters in response to outputting the indication of the recommended driving mode; and 
change one or more parameters of the one or more vehicle drive systems in order to change the driving mode to the recommended driving mode in response to receiving the response signal from the one or more driving mode paddle shifters indicative of approval of the recommended driving mode.

Claim 11
The system of claim 9, wherein the driving environment signal includes at least one of image data from one or more cameras, weather data, map data, driver habit data, and vehicle status data.

Claim 12
The system of claim 9, wherein the electronic control unit is further configured to: 
receive an unprompted drive mode shifting signal from the one or more driving mode paddle shifters indicative of a desire to change the driving mode of the vehicle; 

provide a notification related to the change in the driving mode with the output device.

Claim 13
The system of claim 12, wherein: 
the output device comprises a display, and 
the unprompted drive mode shifting signal causes the electronic control unit to display the menu of driving mode options with the display.

Claim 14
The system of claim 12, wherein the one or more driving mode paddle shifters include a first paddle shifter and a second paddle shifter.

Claim 15
The system of claim 14, wherein: 
the output device comprises a display, 
the unprompted drive mode shifting signal causes the electronic control unit to display the menu of driving mode options with the display, 
actuating of the first paddle shifter causes the electronic control unit to navigate the menu in a first direction, and 
actuating of the second paddle shifter causes the electronic control unit to navigate the menu in a second direction.


A method of changing a driving mode of a vehicle, the method comprising: 6Application Serial No.: 16/264,035 Docket No.: 22562-2912 / 2018-1234 
receiving, with an electronic control unit, a driving environment signal from one or more sensors indicative of one or more characteristics of a driving environment of the vehicle; 
determining, with the electronic control unit, a recommended driving mode based on the driving environment signal from the one or more sensors; 
outputting, with the electronic control unit, a menu of a plurality of driving modes including the recommended driving mode with an output device[[,]] based on an operation of one or more driving mode paddle shifters coupled to a vehicle steering wheel, each of the plurality of driving modes referring to a set of parameters that adjust at least one of the vehicle's economy, responsiveness, or traction; 
navigating the menu of the plurality of driving modes of the vehicle using the one or more driving mode paddle shifters;
receiving, with the electronic control unit, a response signal from the one or more driving mode paddle shifters coupled to a vehicle steering wheel indicative of a selection of one of the plurality of driving modes in the menu with the one or more paddle shifters; and 
changing one or more parameters of one or more vehicle drive systems in order to change the driving mode to the recommended driving mode in response to receiving the response signal from the one or more driving mode paddle shifters indicative of approval of the recommended driving mode, wherein the one or more vehicle drive systems includes a vehicle suspension system and the vehicle suspension system is adjustable based on the driving mode of the vehicle.

Claim 17


Claim 18
The method of claim 16, further comprising determining a confidence level, wherein the recommended driving mode is only displayed when the confidence level is above a predetermined level.

Claim 19
The method of claim 16, wherein the driving environment signal includes at least one of image data from one or more cameras, weather data, map data, driver habit data, and vehicle status data.

Claim 20
The method of claim 16, wherein the output device is a heads-up-display.

Claim 21
The vehicle of claim 1, wherein the one or more driving modes comprises at least one driving mode comprising two or more parameters which are adjusted in response to the drive mode shifting signal.

Claim 22
The vehicle of claim 1, wherein the electronic control unit is configured to change the one or more driving mode paddle shifters from a first role to a second role, 

in the second role, the electronic control unit shifts gears of the vehicle in response to the drive mode shifting signal.

Claim 23
The vehicle of claim 1, wherein the one or more driving mode paddle shifters comprise a first paddle shifter and a second paddle shifter, and selection of the driving mode with the first paddle shifter and the second paddle shifter comprises actuating the first paddle shifter and the second paddler shifter simultaneously.

Claim 24
The vehicle of claim 1, wherein the one or more driving mode paddle shifters comprise a first paddle shifter and a second paddle shifter, and selection of the driving mode with the first paddle shifter and the second paddle shifter comprises actuating the first paddle shifter and the second paddle shifter in a predetermined sequence.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 9, and 16 recite features that are unique in combination. 
First closest prior art Kishi et al. (PGPub No US 2019/0128408 A1) teaches a vehicle that includes a set of paddle shifters on the steering wheel, where the paddle shifters are used to adjust a gear ratio of the vehicle. Kishi fails to teach using the paddle mode shifters to output a menu of driving 
Second closest prior art Jerger et al. (PGPub No US 2016/0185351 A1) teaches a vehicle comprising a suspension system that is adjustable based on the vehicle’s driving mode. Jerger further teaches paddle shifters that are operable to adjust a gear ratio of the vehicle in a first mode and switch the vehicle’s direction of travel from forward to reverse in a second “rock away” mode. Jerger fails to teach using the paddle shifters to output a menu of driving modes and select a driving mode.
Third closest prior art Breed et al. (PGPub No US 2006/0284839 A1) teaches navigating a menu using three buttons, i.e. “finger trigger”, located on a steering wheel. Breed fails to teach using paddle shifters on a steering wheel to output a menu of driving modes and select a driving mode.
Although the previously cited prior art used in rejection of independent claims 1, 9, and 16 teach parts of the independent claims, none of the previously cited prior art teaches the claimed invention as a whole. Further, the combination of the previously cited prior art, though related through the same field of endeavor, would not render the claimed invention obvious. Thus the claimed invention presents a unique combination of elements and functions that is novel. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tawri M Matsushige whose telephone number is (571)272-3715.  The examiner can normally be reached on M-TH (0830-1600).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571)270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.M.M./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668